DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on December 30, 2020 has been entered. Claims 1 and 3-6 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the final action mailed on October 7, 2020.

Terminal Disclaimer
The terminal disclaimer filed on December 30, 2020, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments see page 7, filed December 30, 2020, with respect to the double patenting rejections have been fully considered and are persuasive.  The double patenting rejections have been removed based on the Terminal Disclaimer filed as acknowledged above.
Applicant’s arguments, see pages 6-9, filed December 30, 2020, with respect to the rejections of previous claims 1-6 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 

Allowable Subject Matter

Claims 1 and 3-6 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “a display that displays the main video that has undergone the tone mapping process, wherein: the video data further includes second characteristics information that indicates the first dynamic luminance characteristics of the main video, the generator generates the first characteristics information by converting a third luminance dynamic range format of second dynamic luminance characteristics indicated by the second characteristics information to the display format, a format of the first characteristics information and a format of the second characteristics information are different from each other, and the first dynamic luminance characteristics indicated in the first characteristics information and the second dynamic luminance characteristics indicated in the second characteristics information are equivalent.” as the references only teach methods for receiving video data and performing luminance based conversion for providing appropriate display format for the display device via a playback device, however the references fail to disclose the specified process of performing a tone mapping operation in which the format pertaining to the dynamic metadata is converted opposed to the luminance characteristic itself regarding the conversion from a third luminance range format of a secondary dynamic luminance characteristic, in conjunction with the remaining limitations of claim 1.
In regards to independent claim 5, this claim recites a limitation similar in scope to that of claim 1, and thus is allowed under the same rationale as provided above.
In regards to independent claim 6, none of the cited prior art alone or in combination provides motivation to teach “and an extractor that extracts luminance characteristics of the graphics….a second tone mapping process on a second section of the main video in which the first dynamic luminance characteristics are less than the luminance characteristics of the graphics, the second tone mapping process being processing of changing the luminance of the main video in the second section based on constant conversion characteristics irrespective of the first dynamic luminance characteristics in the second section” as the references only teach methods for receiving video data and performing luminance based conversion for providing appropriate display format for the display device via a playback device, however the references fail to disclose the process of performing multiple tone mapping or conversion processes pertaining to independent portions of a composite video having graphics where the second portion properties remain unchanged regardless of the initial properties of the second portion, in conjunction with the remaining limitations of claim 1.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to dependent claims 3 and 4, these claims depend from allowed base claim 1, and thus are allowed under the same rationale as provided above.


Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 8,218,625 B1 – Reference is of particular relevance as it discloses a data structure defining a high dynamic range image comprises a tone map having a reduced dynamic range and HDR information, as the high dynamic range image can be reconstructed from the tone map and the HDR information for backwards compatibility.
US 2016/0163356 A1– Reference is of particular relevance to the application as it discloses a video distribution system that transfers a formatted video signal having elementary streams representing audiovisual content to be rendered in a selected combination and stream information indicative of selectable elementary streams. The formatted video signal represents extended video having an extended range (HDR) of brightness and/or color, as a video player, is enabled to render both extended and standard video based on the extended stream information and the video processing elementary stream.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barry T. Drennan can be reached on 571-270-7262.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL M ROBINSON/Examiner, Art Unit 2618